Citation Nr: 1317798	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  07-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Entitlement to special monthly compensation based on the need for aid and attendance or on housebound status.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to March 1970.  

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Reno, Nevada Department of Veterans Affairs (VA), Regional Office (RO).  In June 2008 a videoconference hearing was held before the undersigned; a transcript of that hearing is of record.  In January 2009, the Board remanded the issue for additional development.

In February 2011 the Board denied the Veteran's claim of entitlement to special monthly compensation based on the need for aid and attendance or on housebound status and granted entitlement to service connection for a low back disability, diagnosed as degenerative disc and joint disease of the lumbar spine.  The Veteran subsequently appealed the issue of entitlement to special monthly compensation based on the need for aid and attendance or on housebound status to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Memorandum Decision, the Court vacated the Board's decision regarding this issue and remanded the matter for further consideration.

The Board notes that the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the file reveals that the Veteran went on disability mainly due to pain.  Social Security Administration records reveal that the Veteran has been found to be disabled.  Veteran has asserted that he requires special monthly compensation based on the need for aid and attendance or housebound status due to his service-connected disabilities.  Though not specifically raised by the Veteran, the Board infers the claim for TDIU from these statements.  Accordingly, the Board has characterized the issues on appeal as including a claim for entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2012 Memorandum Decision the Court essentially found that VA examinations considered by the Board were inadequate.  The Court reported that in a January 2009 Board remand the Board instructed that the RO obtain a VA aid and attendance medical examination.  The Court found that the relevant part of the Board's instruction was:

The [V]eteran should also be accorded a VA aid and attendance examination for the purpose of ascertaining whether any of his conditions render him permanently bedridden or so helpless to be in need of regular aid and attendance, or whether he is substantially confined to his house or its immediate premises.  In this regard, if the [V]eteran is found to be in need of regular aid and attendance, or to be substantially confined to his house, the examiner should specifically comment as to whether the [V]eteran is so disabled primarily as a result of his service-connected disabilities, or whether he is primarily disabled as a result of his nonservice-connected disabilities.  

The Court noted that at the time of the Board remand the Veteran was service connected for posttraumatic stress disorder (PTSD) and a nasal deformity.

The Court found that the September 2009 examination report contains six pages relating to medical history, magnetic resonance imaging, and x-ray results involving the brain and spine, physical examination including neurological examinations, an aid and attendance worksheet, and diagnoses.  The Court further found that the report states that the appellant's major problem is ataxia of uncertain etiology, which is the basis for the need for aid and attendance.  An addendum was noted to reiterate this conclusion and to note that it is predicated on the imaging studies, history, and physical findings.

The Court noted that the report only states the ratings in effect for the Veteran's then service-connected disabilities and then states that "the [V]eteran . . . has ataxia of some type . . . which is his major health problem.  There may be and probably is some somatization disorder also."  The Court further reported that the examiner states that "the ataxia is real and not psychosomatic, though there may be some psychosomatic overlay."

The Court found that the examination report, other than enumerating the then-service-connected conditions and their ratings, never addresses the service-connected conditions, especially PTSD, in the context of the remand instruction to "specifically comment as to whether the [V]eteran is so disabled primarily as a result of his service-connected disabilities, or whether he is primarily disabled as a result of his nonservice-connected disabilities."  The Court identified that a negative inference could be drawn as to the relationship between PTSD, the psychosomatic overlay, and ataxia; however, the Court continued to state that this may be insufficient for purposes of substantial compliance with the Board's instructions and indicated that the Board failed to address the issue.

Review of the January 2009 Board remand reveals that the relevant instruction paragraph quoted by the Court continues to state:

(In this regard, the examination should specifically comment as to how any current low back disability impacts on the issue.)  Any further indicated studies must also be conducted.  The claims file must be made available to the examiner in conjunction with the examination.  Complete rationale for all opinions must be provided.

A VA aid and attendance examination was conducted in September 2009.  The examiner noted that the Veteran's need for a motorized scooter was his ataxia with difficulty in ambulation.  The examiner stated that the impact of the Veteran's back disability on his daily activities and functioning was moderate.  The Veteran was very unsteady on his feet and could only walk approximately 10 feet with a Rollator.  The Veteran needed help dressing himself, with food preparation, laundry and housekeeping.  The Veteran could not do any shopping and cannot get up from the floor when he falls.  He was able to feed himself, to use the bathroom, to get in and out of bed, and to bathe with supervision.  On examination, there were no radicular symptoms related to his low back disability.  The examiner stated that the Veteran's major disability was his ataxia.  He was not bedridden, but was confined mainly to a wheelchair with minimal ability to ambulate due to his severe balance problem.  He was able to leave his residence with a motorized scooter but had confusion finding his way home if he went too far.  His vision was "okay."  He had urinary incontinence and occasional incontinence of stool.  The examiner stated that the "cause for aid and attendance in my judgment is not related to the lumbar spine disease...but the major disabling factor requiring aid and attendance is his advancing problem with ataxia of uncertain etiology." 

In a December 2009 addendum, the VA examiner noted that the Veteran's disability is related to ataxia of uncertain cause.  The examiner continued to indicate that this appeared to be the primary cause of the Veteran's disability.  The examiner reported that the history of the Veteran and examination of the Veteran was the rationale for the opinion rendered.  The examiner reported that the imaging studies were a major factor in formulating the opinion.  There was no evidence of spinal stenosis to account for the degrees of physical findings or complaints voiced.  The examiner reported that as far as could be ascertained there was no history of spine injury during the Veteran's military career and the opinion was rendered that the degenerative changes noted of the spine on magnetic resonance imaging (MRI) and plain x-ray evaluation were a natural result of an aging process.  The examiner again rendered the opinion that the Veteran's need for aid and attendance was related to his non-service connected ataxia of undetermined origin and cause rather than to the degenerative disease of the spine.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Upon further consideration and in light of the findings of the Court, the Board finds the September 2009 VA aid and attendance examination report and the subsequent addendum to be inadequate.  Although the Board's January 2009 remand instruction, in a parenthetical, indicated that the examiner should specifically comment as to how any current low back disability impacts on the issue, the instruction also indicated that the examiner should specifically comment as to whether the Veteran is so disabled primarily as a result of his service-connected disabilities.  The examiner noted that there was no history of spine injury during service and offered the opinion that the Veteran's current back condition was a natural result of the aging process.  Service connection has since been granted for a back disability.  Thus, the impact of the Veteran's back disability must be considered.  The examiner did not specifically comment upon whether the Veteran's PTSD rendered him permanently bedridden or so helpless to be in need of regular aid and attendance.  In addition, the examiner did not comment on whether there was any association between the Veteran's PTSD and the nonservice-connected ataxia.  As such, the Board must remand the claim for the Veteran to be afforded another VA aid and attendance examination.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  In addition, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, are considered one disability under this section.  Id.  

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran must be provided with appropriate notice of how to establish a claim for TDIU.  In addition, as there is evidence that the Veteran may be unemployable the Veteran must be afforded a VA medical examination in regard to whether he is unemployable due to his service-connected disabilities.  Thereafter, any additional development required and adjudicate the claim.

In VA treatment records dated in June 2011 and December 2011 the Veteran was noted to receive group therapy at the Henderson Vet Center.  Records regarding the Veteran's group therapy at the Vet Center have not been associated with the claims file.  In addition, no VA treatment records dated subsequent to March 2012 have been associated with the claims file.  As such, on remand, attempts must be made to obtain and associate with the claims file all treatment records regarding the Veteran from the Henderson Vet Center and to obtain and associate with the claims file all VA treatment records dated subsequent to March 2012.  See 38 C.F.R. § 3.159(c)(2) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided notice with respect to his claim of entitlement to TDIU.  

2.  Obtain and associate with the claims file all Henderson Vet Center treatment records regarding the Veteran and the VA medical records pertaining to the Veteran that are dated since March 2012.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, the Veteran should also be afforded a VA aid and attendance examination for the purpose of ascertaining whether any of his conditions render him permanently bedridden or so helpless as to be in need of regular aid and attendance, or whether he is substantially confined to his house or its immediate premises.  In this regard, if the Veteran is found to be in need of regular aid and attendance, or to be substantially confined to his house, the examiner should specifically comment as to whether the Veteran is so disabled primarily as a result of his service-connected disabilities, or whether he is primarily disabled as a result of his nonservice-connected disabilities.  In this regard, the examination should specifically comment as to how each of the Veteran's service-connected disabilities (PTSD, external and internal nasal deformity, and degenerative disc and joint disease of the lumbar spine) impact on the issue.  Any further indicated studies must also be conducted.  The claims file must be made available to the examiner in conjunction with the examination.  Complete rationale for all opinions must be provided.

4.  Thereafter, the Veteran should be afforded a VA medical examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, external and internal nasal deformity, and degenerative disc and joint disease of the lumbar spine) would, in combination, preclude him from securing and following substantially gainful employment for which his education and occupational experience otherwise qualifies him.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  If, and only if, the Veteran is found to be unemployable due to his service-connected disabilities by the VA medical examiner, the agency of original jurisdiction (AOJ) should refer the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


